Citation Nr: 0328769	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  91-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Clark Evans, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1976 to January 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, regional 
office (RO).  

In January 2001, the Board confirmed the denial of the 
veteran's claim for TDIU.  The veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2001, the Court granted a joint motion 
to vacate the Board's decision and remanded the case back to 
the Board.  In June 2002, the Board issued a decision which 
confirmed the denial of another issue which was on appeal.  
In October 2002, the Board remanded the claim for TDIU to the 
RO for further action.  The requested development could not 
be accomplished, and the RO confirmed the denial of the 
claim.  The case has been returned to the Board for further 
appellate review.  


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the joint motion of September 2001, the parties concluded 
that the prior Board decision had not adequately addressed 
whether the RO had complied with the VCAA's duty to inform 
provisions.  The Board was instructed to address that issue 
on remand.

In reviewing the file, the Board concludes that additional 
notice to the appellant would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.  The RO should attempt to obtain 
all available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.   

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




